OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end: August 31, 2013 Date of reporting period: August 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Each a series of AlphaMark Investment Trust Annual Report August 31, 2013 ALPHAMARK INVESTMENT TRUST SHAREHOLDER LETTER September 30, 2013 Dear Shareholder: The AlphaMark Funds’ (the “Funds”) investment philosophy is founded on an appreciation of risk. We attempt to identify for The AlphaMark Funds high quality companies with strong cash flows. This strategy is used to provide the potential for growth while acknowledging the inherent risks of the stock market. Over the last twelve months the political landscape has ruled the markets. Headlines during late 2012 and early 2013 were dominated by “fiscal cliff” talks and sequestration. The fiscal cliff was avoided by a major compromise redefining what it means to be rich in America. Bush era tax cuts were permanently extended for individuals earning up to $400,000 ($450,000 for married couples). For those above this threshold, top tax rates rose to 39.6%, up from 35%. “High Income/Rich” households saw their capital gains and dividend tax rates rise to 20% from 15%. During the year, the sequestration or automatic spending cuts started to have some impact on the economy; however, strength in the private sector of the economy helped to offset the decreased government spending. As we head into the final months of 2013, the politicians are at it again. We have a government shutdown and the possibility of a U.S. default on its obligations. With all of the political distractions, it’s a wonder that the economy was able to move forward at all. U.S. manufacturing has remained strong over the last twelve months, helped in part by a weak dollar. Along with strength in manufacturing, there has been a drop in unemployment and growth in the housing market. All of these positives are a result of a very accommodating Fed policy. The Fed’s bond buying programs are close to winding down and there is talk of raising short term rates by 2015. Both of these policy shifts will have an adverse effect on the economy; however, there has been so much notice and publicity about the Fed’s intentions, the market has digested the news over the last 12 months and has not been over- reactionary. We feel the upcoming shift in Fed policy will lead to a lower growth environment and will have a direct and material impact on consumer borrowing as interest rates rise. We remain disciplined in our approach, never wavering from our core philosophy of seeking out quality companies that have growing cash flows, historical revenue and earnings growth and are currently exhibiting earnings growth momentum. We apply our proprietary valuation techniques to each of the stocks that we own for our Funds, buying only those stocks that represent what we believe to be an excellent value. AlphaMark Large Cap Growth Fund During the year ended August 31, 2013, the net asset value per share of the AlphaMark Large Cap Growth Fund (“AMLCX”) rose from $12.54 (adjusted for distributions) to $14.98, a total return of 19.29%. During this time, the S&P 500 Index and the Russell 1000 Growth Index gained 18.70% and 16.43%, respectively. Our discipline is to never let any of our holdings become so large that they present undue risk to the portfolio. 1 In order to achieve this, we consistently trim gains from any of our positions that are doing well. The main contributors of gains in the AMLCX over the last 12 months came from the following sectors: Health Care (Amgen +34%, Biogen Idec +45%), Consumer Discretionary (Discovery Communications +46%, Polaris Industries +36%), Consumer Staples (Green Mountain Coffee Roasters +128%) and Financials (American Express +24%, IntercontinentalExchange +31%). The main contributors of loss in the AMLCX came from the Telecommunication Services sector (CenturyLink -15%) We continue to maintain a diversified portfolio across the various sectors of the economy. Historically, we have always sought out high quality companies that have earnings momentum. In our view, these types of companies are starting to be rewarded by the markets. In addition, our research tells us earnings momentum is starting to show improvement. We believe that the start of an earnings momentum rally is eminent. In our opinion, the market will respond favorably to those companies that are high quality and have exhibited earnings momentum. As of August 31, 2013, AMLCX’s assets were diversified among 33 stock positions. Our five largest areas of investment were: Information Technology (24.3%), Consumer Discretionary (14.9%), Health Care (14.6%), Industrials (11.8%) and Energy (10.7%). Cash equivalents represented 0.3% of the Fund’s net assets. As of August 31, 2013, AMLCX had net assets of $18.9 million. AlphaMark Small Cap Growth Fund During the year ended August 31, 2013, the net asset value per share of the AlphaMark Small Cap Growth Fund (“AMSCX”) grew from $12.75 (adjusted for distributions) to $14.44, a total return of 12.88%. During this time, the Russell 2000 Growth Index gained 28.14%. AMSCX’s underperformance for the fiscal year can be attributed to the significant outperformance of lower quality stocks during this time period. High quality stocks were not rewarded as strongly as lower quality stocks. The market for small cap stocks was willing to take more risk and thus bid up lower quality names. The main contributors of gains in the AMSCX over the last 12 months came from the following sectors: Consumer Discretionary (Cooper Tire & Rubber +70%, Multimedia Games +116%, PVH +42%), Consumer Staples (Inter Parfums Inc +74%), Financials (MarketAxess Holdings +64%) and Information Technology (Monotype Imaging +75%). The main contributors of loss in the AMSCX are in the following sectors: Information Technology (Liquidity Services -36%, Silicon Graphics -34%) and Energy (Vaalco Energy -34%). We continue to maintain a portfolio that is diversified across the various sectors of the economy. As of August 31, 2013, AMSCX’s assets were invested among 22 stock positions and a position in the iShares Russell 2000 Growth Index Fund (IWO). The position in IWO was a temporary position as we sold some holdings to take taxable losses to offset taxable gains in the AMSCX. After 31 days, we reversed the position and no longer hold IWO. Our largest areas of investment were: Exchange-Traded Funds (12%), Industrials (24%), Information Technology (18%), Consumer Discretionary (17%) and Health Care 2 (8%). Cash equivalents represented 2.6% of the Fund’s net assets. We are confident that as we enter into a period of economic growth with a tilt towards earnings momentum, our investment philosophy and our disciplined approach to picking stocks will add value to the Fund. As of August 31, 2013, AMSCX had net assets of $19.2 million. In conclusion, no investment style will outperform every year. The nature of the market is change and volatility. Because the market has lowered expectations across the board, we believe that high quality companies that have consistently met or beat their earnings expectations will be rewarded over the coming months. We continually review current holdings for any weaknesses and make adjustments when necessary. There are still some headwinds in the economy, yet we are optimistic that high quality companies can still succeed.We look forward to providing you with Funds that will capture the momentum of high quality stocks as the economy recovers. Sincerely, Michael L. Simon President and Chief Investment Officer AlphaMark Advisors, LLC Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-866-420-3350 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 ALPHAMARK LARGE CAP GROWTH FUND PERFORMANCE INFORMATION August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Large Cap Growth Fund versus the S&P 500 Index Average Annual Total Returns (a) (for periods ended August 31, 2013) 1 Year Since Inception* AlphaMark Large Cap Growth Fund 19.29% 12.77% S&P 500 Index 18.70% 13.93% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2013. 4 ALPHAMARK SMALL CAP GROWTH FUND PERFORMANCE INFORMATION August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Small Cap Growth Fund versus the Russell 2000 Growth Index Average Annual Total Returns (a) (for periods ended August 31, 2013) 1 Year Since Inception* AlphaMark Small Cap Growth Fund 12.88% 13.43% Russell 2000 Growth Index 28.14% 17.90% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2013. 5 ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION August 31, 2013 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Security Description % of Net Assets IntercontinentalExchange, Inc. 3.9% American Express Co. 3.8% Mylan, Inc. 3.8% Amgen, Inc. 3.7% EOG Resources, Inc. 3.7% Continental Resources, Inc. 3.6% Perrigo Co. 3.6% Novo Nordisk A/S - ADR 3.5% Tesoro Corp. 3.4% Flowserve Corp. 3.4% 6 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION August 31, 2013 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Security Description % of Net Assets iShares Russell 2000 Growth Index Fund 11.8% Multimedia Games Holding Co., Inc. 5.3% HFF, Inc. - Class A 4.4% Ensign Group, Inc. (The) 4.3% US Ecology, Inc. 4.2% Allegiant Travel Co. 4.2% Belden, Inc. 4.1% AZZ, Inc. 4.1% Astronics Corp. 4.1% MarketAxess Holdings, Inc. 4.0% 7 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2013 COMMON STOCKS — 99.7% Shares Value Consumer Discretionary — 14.9% Hotels, Restaurants & Leisure — 5.8% McDonald's Corp. $ Starwood Hotels & Resorts Worldwide, Inc. Leisure Equipment & Products — 3.0% Polaris Industries, Inc. Media — 3.0% Discovery Communications, Inc. - Class A * Specialty Retail — 3.1% Ross Stores, Inc. Consumer Staples — 6.0% Food Products — 3.3% Green Mountain Coffee Roasters, Inc. * Personal Products — 2.7% Estée Lauder Cos., Inc. (The) - Class A Energy — 10.7% Oil, Gas & Consumable Fuels — 10.7% Continental Resources, Inc. * EOG Resources, Inc. Tesoro Corp. Financials — 7.7% Consumer Finance — 3.8% American Express Co. Diversified Financial Services — 3.9% IntercontinentalExchange, Inc. * Health Care — 14.6% Biotechnology — 3.7% Amgen, Inc. Pharmaceuticals — 10.9% Mylan, Inc. * Novo Nordisk A/S - ADR Perrigo Co. See accompanying notes to financial statements. 8 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 99.7% (Continued) Shares Value Industrials — 11.8% Commercial Services & Supplies — 2.8% Waste Management, Inc. $ Electrical Equipment — 3.4% Rockwell Automation, Inc. Machinery — 5.6% Flowserve Corp. Joy Global, Inc. Information Technology — 24.3% Computers & Peripherals — 5.6% Apple, Inc. EMC Corp. Electronic Equipment, Instruments & Components — 2.7% Amphenol Corp. - Class A Internet Software & Services — 8.0% Akamai Technologies, Inc. * eBay, Inc. * NetEase.com, Inc. - ADR Semiconductors & Semiconductor Equipment — 5.5% Cirrus Logic, Inc. * KLA-Tencor Corp. Software — 2.5% Oracle Corp. Materials — 4.7% Chemicals — 2.4% Eastman Chemical Co. Containers & Packaging — 2.3% Packaging Corp. of America See accompanying notes to financial statements. 9 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 99.7% (Continued) Shares Value Telecommunication Services — 5.0% Diversified Telecommunication Services — 5.0% CenturyLink, Inc. $ Verizon Communications, Inc. Total Common Stocks — 99.7% (Cost $12,961,429) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. See accompanying notes to financial statements. 10 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2013 COMMON STOCKS — 85.6% Shares Value Consumer Discretionary — 16.6% Auto Components — 3.9% Cooper Tire & Rubber Co. $ Hotels, Restaurants & Leisure — 5.3% Multimedia Games Holding Co., Inc. * Specialty Retail — 3.5% Genesco, Inc. * Textiles, Apparel & Luxury Goods — 3.9% PVH Corp. Consumer Staples — 3.6% Personal Products — 3.6% Inter Parfums, Inc. Energy — 3.6% Oil, Gas & Consumable Fuels — 3.6% Global Partners LP Financials — 11.8% Capital Markets — 4.4% HFF, Inc. - Class A Consumer Finance — 3.4% Credit Acceptance Corp. * Diversified Financial Services — 4.0% MarketAxess Holdings, Inc. Health Care — 7.9% Health Care Providers & Services — 4.3% Ensign Group, Inc. (The) Pharmaceuticals — 3.6% Santarus, Inc. * Industrials — 24.3% Aerospace & Defense — 4.1% Astronics Corp. See accompanying notes to financial statements. 11 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 85.6% (Continued) Shares Value Industrials — 24.3% (Continued) Airlines — 4.2% Allegiant Travel Co. $ Commercial Services & Supplies — 4.2% US Ecology, Inc. Electrical Equipment — 8.2% AZZ, Inc. Belden, Inc. Machinery — 3.6% Altra Holdings, Inc. Information Technology — 17.8% Computers & Peripherals — 3.2% Silicon Graphics International Corp. * IT Services — 3.6% ExlService Holdings, Inc. * Semiconductors & Semiconductor Equipment — 3.6% OmniVision Technologies, Inc. * Software — 7.4% ACI Worldwide, Inc. * Monotype Imaging Holdings, Inc. Total Common Stocks (Cost $12,477,829) $ EXCHANGE-TRADED FUNDS — 11.8% Shares Value iShares Russell 2000 Growth Index Fund (Cost $2,249,938) $ See accompanying notes to financial statements. 12 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 3.7% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.01% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.09% (a) Total Money Market Funds (Cost $708,682) $ Total Investments at Value — 101.1% (Cost $15,436,449) $ Liabilities in Excess of Other Assets — (1.1%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2013. See accompanying notes to financial statements. 13 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES August 31, 2013 AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold Other assets TOTAL ASSETS LIABILITIES Bank overdraft — Payable for investment securities purchased — Payable for capital shares redeemed Accrued advisory fees (Note 4) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss — ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 2) $ $ (a) Redemption price varies based on length of time shares are held. See accompanying notes to financial statements. 14 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Year Ended August 31, 2013 AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Distribution fees (Note 4) Fund accounting fees (Note 4) Professional fees Administration fees (Note 4) Transfer agent fees (Note 4) Registration and filing fees Insurance expense Custody and bank service fees Compliance service fees (Note 4) Trustees' fees and expenses (Note 4) Printing of shareholder reports Postage and supplies Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS AND OPTION CONTRACTS Net realized gains from security transactions Net realized losses from option contracts (Notes 2 and 6) — ) Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND OPTION CONTRACTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 15 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended August 31, Year Ended August 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $
